Title: To James Madison from William Jarvis, 25 February 1809
From: Jarvis, William
To: Madison, James



Sir
Lisbon 25 Feby. 1809

I had the honor in my last private letter to acquaint you with my having shipped on board the Brig Betty of New York Captn. Morehouse, a pipe of Bucellos Wine a pipe of Lisbon & a quarter Cask of Port agreeable to your instructions.  This vessel Sailed the early part of March last, was captured off the mouth of the Tagus, sent to England & there condemned vessel & Cargo, with the sole exception of your Wine.  Part of the wine however having been embezzled by the Seamen & the Cask filled up with Water, my agent thought it better to dispose of them, and appropriated the amount to the defense of some lemmons which the House had shipped in that & another vessel, but which the Court of Admiralty thought proper to condemn for the very Sagacious & just reason of my being a Portugueze Subject.  Should, in consequence of a Change of Ministry in England, or the present, opening their eyes to a sense of justice & the interest of the B. Nation, signs de us, the differences between the two Countries &c amicably adjusted, would it not be an object worthy the attention of Government to have our Consuls & their property expressly excepted from the rule practised upon in the British Courts of Admiralty, that after the Domiciliation of a stranger, I think a year, in an enemy’s Country, his property should be considered as the property of a subject of that Country?
But to return to your Wines Sir; thinking that at this moment it must be agreeable to you to have those Wines replaced with others of the same kind, I have taken the liberty to ship by the Brig Vestal of Hull Captn. Lennant Jones, for New York, & the first vessel since the opening of the port bound for the United States, a pipe of Bucellos, a pipe of Lisbon & a smaller cask of Port Wines, for which I shall transmit a Bill of Lading to the Collector of the port of New York.  Had there been an American vessel bound home, I should not have shipped it by a Foreign; but I was compelled to ship in this or not at all, as the only other vessel bound to the United States, being chartered in New York for the voyage ed, could not take freight.  The white Wines I beleive Sir you will find to be good.  These are the second of Lisbon & the third of Bucellos that have been shipped for you, the others finding not so good as I expected, I shipped them on account of the House, & went to the Vaults of four of the principal dealers Vintners & Selected those two, so that if they are not so good as some I formerly shipped, are certainly the best which Lisbon affords; I have therefore taken the liberty to request the Collector to be particular as to the Brand as well as shipping mark.  The Port is perhaps as good as ever went to the United States; altho I have some doubts of its generally pleasing, it being the richest Kind of Port, which is commonly preserved for mixing with the poorer Wines; but I could get no other that was genuine.  Should its rich Sweetish taste be found fault with, botling & laying awhile, altho it is five years old, will doubtless improve it.
About a fortnight since I was favoured with a letter from Mr. Graham, dated in May last; and which was transmitted to me by Mr. Lear; and I pray you Sir to accept my thanks for your obliging acquiescence in my wishes for a removal to San Salvador ie Bahia.  I am very desirous of quitting the Scenes of European Discord & forthwith proceeding to that Country, to wait, in quiet, for my appointment; but the immediate fulfillment of my wishes is at this moment prevented by circumstances both of a political & private nature.  Not having received any answer to my applications & consequently altogether uncertain as to the intention of Govmt., at the same time wishing that the produce of my industry should at least keep pace with my expences, I was induced to enter into some Mercantile speculations about two months before the receipt of that letter, which perhaps will tie me to this Spot a few months longer: but waving this circumstance I should have felt very doubtful, whether at a moment when there is every appearance of another change in the Government of this Country it would have been a proper time for my departure; for although the movements of so unimportant a person as myself, could not in ordinary times excite the least attention, yet situated as our political affairs are with F, and after what has passed in Congress, it might be supposed that I had acted in consequence of orders from Govmt., and twisted into a proof of a marked disapprobation of that power’s taking possession of Portugal & probably of enmity toward it, or of, at least, a predilection for its enemies: and altho I am fully persuaded that We have very little to hope from the Friendship of any European power, yet as Government have wisely avoided giveing any unnecessary reason for unfavourable impressions, notwithstanding it pursued the true interests & adhered to the just claims of our Country with steadiness & firmness, I doubtless Should have concluded that I was acting most agreeable to its wishes by remaining untill no particular exception could be taken at my departure, and conducted accordingly.  Besides Sir, I am equally doubtful whether I could with propriety proceed there before it was known that such appointments would be acceptable to that Government, and consequently whether I should not in this respect likewise have acted contrary to the intention of Govmt. by going before.  But whatever doubts I may now entertain, when Govmt. will honor me with its orders, they will forthwith be removed; and be assured Sir that I will with promptness act agreeably thereto.
In my Official letter, Sir, I had the pleasure to congratulate you on your Election to the Presidency, although I think my Country much more a subject of congratulation than yourself, in finding a Man of real integrity & abilities who will encounter the storm of party malignity to promote its prosperity & happiness.
I pray you Sir to do me the honor to present  boxes of Celoon with the respects of Mrs. Jarvis & myself to your worthy Lady: and to accept the assurances of the most perfect respect wherewith, I have the honor to be Sir Your Mo. Ob. & obliged Servt.

William Jarvis


Inclosed I shall take the liberty to hand you the Accot. Currt. by which you will perceive that I have valued on you for the amount of these & a former pipe, which Sir I took the liberty to do from beleiving that it would be agreeable, and as I was desirous of setling with the Department of the Treasury to the 1st. ultimo.

